IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41260
                        Conference Calendar



MARK ANTHONY COUSINS,

                                           Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:00-CV-584
                        - - - - - - - - - -
                           April 10, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Mark Anthony Cousins, federal prisoner # 43109-019, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he attacked the validity of his conviction.    Cousins’

motion to expedite the appeal is DENIED.

     Cousins argues that the district court erred in dismissing

the petition without first compelling Respondent to answer and

that his claims were properly brought in a 28 U.S.C. § 2241

petition because relief under 28 U.S.C. § 2255 is inadequate and

ineffective.   An answer is not required if it appears from the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-41260
                                  -2-

application that the applicant is not entitled to the writ.    28

U.S.C. § 2243.   Cousins has failed to demonstrate that the

district court erred in concluding that relief under 28 U.S.C.

§ 2255 was inadequate.     See Tolliver v. Dobre, 211 F.3d 876, 877

(5th Cir. 2000).

     This appeal is without arguable merit, is frivolous, and is

therefore DISMISSED.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.

     APPEAL DISMISSED.    MOTION DENIED.